      Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                            §
PHILADELPHIA INDEMNITY                      §
INSURANCE COMPANY                           §
                                            §
       Plaintiff,                           §
                                            §
       v.                                   §
                                            §       Civil Action No. _________________
                                            §
MEGALOMEDIA, INC.,                          §
MEGALOMEDIA STUDIOS, LLC,                   §
MEGALOMEDIA, LLC,                           §
MANSFIELD FILMS, LLC, and                   §
DBA HOLDINGS, LLC                           §
                                            §
                                            §
       Defendants.                          §
                                            §

                     COMPLAINT FOR DECLARATORY JUDGMENT

       NOW COMES Plaintiff Philadelphia Indemnity Insurance Company (PIIC) and

represents to the Court as follows:

                                            I.
                                      INTRODUCTION

       1.1     This is an action for declaratory judgment to determine whether Philadelphia

Indemnity Insurance Company has a duty to defend and/or indemnify Defendant Megalomedia,

Inc., Megalomedia Studios, LLC, Megalomedia, LLC, Mansfield Films, LLC, and DBA Holdings,

LLC (collectively, “Megalomedia”), under liability policies of insurance for claims asserted in a

series of underlying lawsuits: (1) David Bolton v. Megalomedia, Inc., Megalomedia Studios, LLC,

Mansfield Films, LLC, and DBA Holdings, LLC., Cause No. 2020-09423, pending in the 165th

Judicial District Court in Harris County, Texas (the “Bolton Lawsuit”); (2) Karen Sue Bonner,




COMPLAINT FOR DECLARATORY JUDGMENT                                                             1
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 2 of 23



James Bonner, Sr., Tera Ann Shumaker, as Personal Representative of the Estate of James “L.B.”

Bonner, Jr. v. Megalomedia, Inc., Megalomedia LLC, Mansfield Films, LLC, and DBA Holdings,

LLC., Cause No. 2020-03939, pending in the 55th Judicial District Court in Harris County, Texas

(the “Bonner Lawsuit”); (3) Gina Krasley v. Megalomedia, Inc., Megalomedia LLC, Mansfield

Films, LLC, and DBA Holdings, LLC., Cause No. 2020-09972, pending in the 55th Judicial District

Court in Harris County, Texas (the “Krasley Lawsuit”); and (4) Maja Radanovic v. Megalomedia,

Inc., Megalomedia LLC, Mansfield Films, LLC, and DBA Holdings, LLC., Cause No. 2020-09500,

pending in the 234th Judicial District Court in Harris County, Texas (the “Radanovic Lawsuit”);

(5) Jeanne Covey and Barbara J. Fallaw v. Megalomedia, Inc., Megalomedia LLC, Mansfield

Films, LLC, and DBA Holdings, LLC., Cause No. 2020-11846, pending in the 125th Judicial

District Court in Harris County, Texas (the “Covey Lawsuit”); (6) Nicole Lewis v. Megalomedia,

Inc., Megalomedia LLC, Mansfield Films, LLC, and DBA Holdings, LLC., Cause No. 2020-20065,

pending in the 190th Judicial District Court in Harris County, Texas (the “Lewis Lawsuit”); (7);

Dorothy Perkins v. Megalomedia, Inc., Megalomedia LLC, Mansfield Films, LLC, and DBA

Holdings, LLC., Cause No. 2020-15375, pending in the 129th Judicial District Court in Harris

County, Texas (the “Perkins Lawsuit”); (8) Annjeannette Whaley v. Megalomedia, Inc.,

Megalomedia LLC, Mansfield Films, LLC, and DBA Holdings, LLC., Cause No. 2020-20046,

pending in the 127th Judicial District Court in Harris County, Texas (the “Whaley Lawsuit”); (9)

Alicia Kirgan v. Megalomedia, Inc., Megalomedia, LLC, Mansfield Films, LLC, and DBA

Holdings, LLC, Cause No. 2020-24130, pending in the 133rd Judicial District Court in Harris

County, Texas (the “Kirgan Lawsuit”); and (10) Matthew Ventress a/k/a Destiness Lashaee v.

Megalomedia, Inc., Megalomedia, LLC, Mansfield Films, LLC, and DBA Holdings, LLC, Cause




COMPLAINT FOR DECLARATORY JUDGMENT                                                             2
      Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 3 of 23



No. 2020-24109, pending in the 152nd Judicial District Court in Harris County, Texas (the

“Ventress Lawsuit”).

                                             II.
                                           PARTIES

         2.1   Plaintiff Philadelphia is a citizen of Pennsylvania, being an insurance company

formed under Pennsylvania law with its principal place of business at One Bala Plaza, Suite 100,

Bala Cynwyd, Pennsylvania 19004.

         2.2   Defendant Megalomedia, Inc., is a Texas for-profit corporation doing business in

the state of Texas with its principal place of business in Travis County, Texas. It may be served

through its registered agent for process: Jonathan Nowzaradan, 901 Barton Springs Road, Austin,

Texas 78704.

         2.3   Defendant Megalomedia Studios, LLC, is a Texas limited liability company doing

business in the state of Texas with its principal place of business in Travis County, Texas. It may

be served through its registered agent for process: Michael Saleman, 100 Congress Ave., #100,

Austin, Texas 78701.

         2.4   Defendant Megalomedia, LLC, does not appear to be an entity in existence in

Texas.

         2.5   Defendant Mansfield Films, LLC, is a Texas limited liability company doing

business in the state of Texas with its principal place of business in Travis County, Texas. It may

be served through its registered agent for process: Michael Saleman, 100 Congress Ave., #100,

Austin, Texas 78701.

         2.6   Defendant DBA Holdings, LLC, is a Texas limited liability company doing

business in the state of Texas with its principal place of business in Travis County, Texas. It may




COMPLAINT FOR DECLARATORY JUDGMENT                                                               3
      Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 4 of 23



be served through its registered agent for process: Michael Saleman, 100 Congress Ave., #100,

Austin, Texas 78701.

       2.7     The Court has personal jurisdiction over Defendants because they are residents of

the state of Texas.

                                           III.
                                 JURISDICTION AND VENUE

       3.1     This Court has jurisdiction pursuant to 28 U.S.C. §1332. The parties are of diverse

citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       3.2     Venue is proper in the Unites States District Court for the Southern District of

Texas, Houston Division, pursuant to 28 U.S.C. 1391(b)(2) because a substantial part of the events

or omissions giving rise to the claim for declaratory relief occurred there.

                                   IV.
                 FACTUAL ALLEGATIONS AGAINST MEGALOMEDIA

       4.1     The Megalomedia defendants are defendants in the underlying lawsuits brought in

connection with Megalomedia’s alleged role in the production and filming of a reality tv show,

much of which was filmed in Houston, Texas, focusing on and following the lives of various

participants including David Bolton, James “L.B.” Bonner, Gina Krasley, Maja Radanovic, Jeanne

Covey, Nicole Lewis, Dorothy Perkins, and Annjeannette Whaley.

       The Bolton Lawsuit

       4.2     The petition in the Bolton Lawsuit asserts that Bolton participated in a reality show

titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired on

television.

       4.3     The petition asserts that Bolton appeared in Season 6, Episode 10 of the show,

which first aired in 2018 and continues to air.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                4
        Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 5 of 23



         4.4    The petition asserts that at the time, Bolton weighed more than 800 pounds and, as

part of his participation in the reality show, was placed under the care of Houston-based physician

Dr. Younan Nowzaradan, who placed Bolton under an extreme weight-loss diet and performed

bariatric surgery, resulting in significant weight loss.

         4.5    The petition asserts that Megalomedia influenced the care, or lack thereof, Bolton

received during the filming of the reality show, which adversely impacted his mental and

psychological health.

         4.6    The petition asserts that that the filming of the reality show required a strict

schedule and compliance with all of Megalomedia’s wishes for the entertainment value of the

show.

         4.7    The petition asserts that Megalomedia’s manipulation of Bolton and his family for

dramatic purposes took a tremendous psychological toll.

         4.8    The petition asserts that Megalomedia aggravated his mental health while

undergoing significant weight loss and changes for the show.

         4.9    The petition asserts that Megalomedia promised to pay for all medical bills

associated with his care and surgery but ultimately failed to do so, thereby adding to his mental

distress.

         4.10   Bolton asserts causes of action for negligence, intentional infliction of emotional

distress, and promissory estoppel.

         4.11   None of the claims raised in the Bolton Lawsuit are covered under the Philadelphia

policies.




COMPLAINT FOR DECLARATORY JUDGMENT                                                               5
      Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 6 of 23



       The Bonner Lawsuit

       4.12    The petition in the Bonner Lawsuit asserts that Bonner participated in a reality show

titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired on

television.

       4.13    The petition asserts that Bonner appeared in Season 6, Episode 10 of the show,

which first aired in 2018 and continues to air.

       4.14    The petition asserts that at the time, Bonner weighed more than 600 pounds and, as

part of his participation in the reality show, was placed under the care of Houston-based physician

Dr. Younan Nowzaradan, who placed Bonner under an extreme weight-loss diet and performed

bariatric surgery, resulting in significant weight loss.

       4.15    The petition asserts that Megalomedia insisted Bonner consume significant

amounts of food on camera and required Bonner to change his appearance in order to enhance the

dramatic elements of the reality show.

       4.16    The petition asserts that Megalomedia created dramatic tension between Bonner

and his mother for theatrical effect.

       4.17    The petition asserts that Megalomedia’s manipulation of Bonner and his family for

dramatic purposes took a tremendous psychological toll.

       4.18    The petition asserts that Bonner expressed suicidal thoughts to Megalomedia on

multiple occasions, which Megalomedia recognized but did nothing to address.

       4.19    The petition asserts that Megalomedia promised to pay for all medical bills

associated with his surgery but ultimately failed to do so, thereby adding to his mental distress.

       4.20    The petition asserts that Bonner committed suicide on August 12, 2018.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                   6
      Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 7 of 23



        4.21     The petition asserts that Megalomedia’s drive to boost ratings for the show and

create drama killed Bonner.

        4.22     Bonner asserts causes of action for negligence and gross negligence, and wrongful

death and survivorship.

        4.23     None of the claims raised in the Bonner Lawsuit are covered under the Philadelphia

policies.

        The Krasley Lawsuit

        4.24     The petition in the Krasley Lawsuit asserts that Krasley participated in a reality

show titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired

on television.

        4.25     The petition asserts that Krasley appeared in Season 8, Episode 5 of the show,

which first aired in 2020 and continues to air.

        4.26     The petition asserts that at the time, Krasley weighed 588 pounds and, as part of

her participation in the reality show, was placed under the care of Houston-based physician Dr.

Younan Nowzaradan, who placed Krasley under an extreme weight-loss diet.

        4.27     The petition asserts that Megalomedia required Krasley to eat excessive amounts

of food and created a narrative that portrayed Krasley as someone who would not follow the diet.

        4.28     The petition asserts that Megalomedia manipulated Krasley for dramatic purposes,

which adversely impacted her psychological health.

        4.29     Krasley asserts causes of action for negligence and intentional infliction of

emotional distress.

        4.30     None of the claims raised in the Krasley Lawsuit are covered under the Philadelphia

policies.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                7
        Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 8 of 23



         The Radanovic Lawsuit

         4.31   The petition in the Radanovic Lawsuit asserts that Radanovic participated in a

reality show titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and

aired on television.

         4.32   The petition asserts that Radanovic appeared in Season 7, Episode 8 of the show,

which first aired in 2019 and continues to air.

         4.33   The petition asserts that at the time, Radanovic weighed more than 600 pounds and,

as part of her participation in the reality show, was placed under the care of Houston-based

physician Dr. Younan Nowzaradan, who placed Radanovic under an extreme weight-loss diet and

performed bariatric surgery, resulting in significant weight loss.

         4.34   The petition asserts that that the filming of the reality show required a strict

schedule and compliance with all of Megalomedia’s wishes for the entertainment value of the

show.

         4.35   The petition asserts that Megalomedia’s manipulation of Radanovic and her family

was for dramatic purposes and took a tremendous toll on her psychological health.

         4.36   The petition asserts that Megalomedia promised to pay for all medical bills

associated with her care and surgery but ultimately failed to do so, thereby adding to her mental

distress.

         4.37   The Radanovic Lawsuit asserts causes of action for negligence, intentional

infliction of emotional distress, and promissory estoppel.

         4.38   None of the claims raised in the Radanovic Lawsuit are covered under the

Philadelphia policies.




COMPLAINT FOR DECLARATORY JUDGMENT                                                              8
      Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 9 of 23



       The Covey Lawsuit

       4.39    The petition in the Covey Lawsuit asserts that Covey participated in a reality show

titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired on

television.

       4.40    The petition asserts that Covey appeared in Season 7, Episode 11 of the show,

which first aired in 2019 and continues to air.

       4.41    The petition asserts that at the time, Covey weighed 702 pounds and, as part of her

participation in the reality show, was placed under the care of Houston-based physician Dr.

Younan Nowzaradan, who placed Covey under an extreme weight-loss diet.

       4.42    The petition asserts that Megalomedia required Covey to eat excessive amounts of

food and created a narrative that portrayed Covey as someone who would not follow the diet.

       4.43    The petition asserts that Covey’s father died during after filming for the show

began, causing her emotional distress, prompting Covey to ask Megalomedia to discontinue

filming.

       4.44    The petition asserts that, despite Covey’s request, Megalomedia insisted that

filming continue and threatened a lawsuit if Covey would not comply with their production

demands.

       4.45    The petition asserts that Megalomedia’s threats and demands worsened her already

weakened emotional state.

       4.46    The petition asserts that Covey’s mother, Ms. Fallaw, became an integral part of

the story created by Megalomedia for the reality show.

       4.47    The petition asserts that Fallaw agreed to participate in additional filming of

Covey’s episodes in exchange for Megalomedia paying for Fallaw’s hernia surgery.




COMPLAINT FOR DECLARATORY JUDGMENT                                                               9
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 10 of 23



        4.48   The petition asserts that despite these promises, Megalomedia failed to pay for the

hospital bill Fallaw incurred with the hernia surgery.

        4.49   Covey asserts causes of action for negligence and gross negligence and intentional

infliction of emotional distress; Fallaw asserts intentional infliction of emotional distress and

promissory estoppel.

        4.50   None of the claims raised in the Covey Lawsuit are covered under the Philadelphia

policies.

The Lewis Lawsuit

        4.51   The petition in the Lewis Lawsuit asserts that Lewis participated in a reality show

titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired on

television.

        4.52   The petition asserts that Lewis appeared in Season 5, Episode 9 of the show, which

first aired in 2017 and continues to air.

        4.53   The petition asserts that Lewis was placed under the care of Houston-based

physician Dr. Younan Nowzaradan, who performed gastric sleeve surgery on Lewis in January

2017, as chronicled on the reality show.

        4.54   The petition asserts that after Lewis’ initial episode aired, Megalomedia promised

to pay for a skin removal surgery and 6 months’ rent on an apartment in Houston if she agreed to

film another follow-up episode in 2019.

        4.55   The petition asserts that the follow-up episode was a scripted event.

        4.56   The petition asserts that the skin removal surgery was never performed, and that

Megalomedia repeatedly expected Lewis to drop everything on a moment’s notice for they arrived.




COMPLAINT FOR DECLARATORY JUDGMENT                                                             10
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 11 of 23



       4.57      The petition asserts that instead of providing the mental health assistance Lewis

needed, that Megalomedia manipulated Lewis for dramatic purposes which had a tremendous

psychological toll.

       4.58      Lewis asserts causes of action for negligence and gross negligence, intentional

infliction of emotional distress, promissory estoppel, and fraud.

       4.59      None of the claims raised in the Lewis Lawsuit are covered under the

Philadelphia policies.

The Perkins Lawsuit

       4.60      The petition in the Perkins Lawsuit asserts that Perkins participated in a reality

show titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired

on television.

       4.61      The petition asserts that Perkins appeared in Season 4, Episode 6 of the show, which

first aired in 2016 and continues to air.

       4.62      The petition asserts that Perkins was placed under the care of Houston-based

physician Dr. Younan Nowzaradan, who placed Perkins under an extreme weight-loss diet so she

could ultimately be a candidate for surgery.

       4.63      The petition asserts that Megalomedia promised to pay for Perkins’ gastric sleeve

surgery, gastric bypass surgery, and skin removal surgery as an inducement to be a participant on

the show.

       4.64      The petition alleges that despite these promises, Megalomedia did not pay these

charges, thereby subjecting Perkins to bill collectors for payment of the medical treatments.

       4.65      The petition asserts that Perkins was placed on an extreme weight-loss diet, but

Megalomedia created a narrative where Perkins would not follow the diet.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                11
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 12 of 23



           4.66   The petition asserts that Megalomedia forced Perkins to eat excessive amounts of

unhealthy and fattening foods, which resulted in her being hospitalized for monitoring.

           4.67   The petition asserts that Megalomedia broadcast embarrassing moments for Perkins

and forced arguments between Perkins and her family for dramatic purposes.

           4.68   The petition asserts that instead of providing the mental health assistance Perkins

needed, that Megalomedia manipulated Perkins for dramatic purposes which had a tremendous

psychological toll.

           4.69   Perkins asserts causes of action for negligence and gross negligence, intentional

infliction of emotional distress, promissory estoppel, and fraud.

           4.70   None of the claims raised in the Perkins Lawsuit are covered under the

Philadelphia policies.

The Whaley Lawsuit

           4.71   The petition in the Whaley Lawsuit asserts that Whaley participated in a reality

show titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired

on television.

           4.72   The petition asserts that Whaley appeared in Season 7, Episode 14 of the show,

which first aired in 2019 and continues to air.

           4.73   The petition asserts that at the time, Whaley weighed more than 600 pounds and,

as part of her participation in the reality show, was placed under the care of Houston-based

physician Dr. Younan Nowzaradan, who placed Whaley under an extreme weight-loss diet.

           4.74   The petition asserts that Megalomedia promised to pay all medical bills associated

with Whaley’s surgery and post-surgery care but failed to do so, subjecting her to bill collection

efforts.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                 12
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 13 of 23



        4.75    The petition asserts that instead of providing the mental health assistance Whaley

needed, that Megalomedia manipulated Whaley for dramatic purposes which had a tremendous

psychological toll.

        4.76    Whaley asserts causes of action for negligence and gross negligence, intentional

infliction of emotional distress, promissory estoppel, and fraud.

        4.77    None of the claims raised in the Whaley Lawsuit are covered under the Philadelphia

policies.

The Kirgan Lawsuit

        4.78    The petition in the Kirgan Lawsuit asserts that Kirgan participated in a reality show

titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired on

television.

        4.79    The petition asserts that Kirgan appeared in Season 6, Episode 3 of the show, which

first aired in 2018 and continues to air.

        4.80    The petition asserts Kirgan was placed under the care of Houston-based physician

Dr. Younan Nowzaradan, who performed gastric-sleeve surgery on her in December 2017.

        4.81    The petition asserts that Megalomedia manipulated Kirgan to do things she didn’t

want to do, such as eat a “cheat meal” to be used as a “flashback scene,” but the meal would be

going against her restricted diet.

        4.82    The petition asserts that Megalomedia promised to pay all medical bills associated

with Kirgan’s gastric sleeve surgery in exchange for filming but failed to do so, subjecting her to

bill collection efforts for thousands of dollars.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                13
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 14 of 23



        4.83     The petition asserts that Kirgan reached out to the producers about her declining

mental health, depression, and anxiety but no mental health assistance was offered, aside from one

scripted session with a therapist.

        4.84     The petition asserts that the effects of Megalomedia’s demands on Plaintiff and

manipulation of Kirgan for dramatic purposes took a tremendous psychological toll on her.

        4.85     Kirgan asserts causes of action for negligence and gross negligence, intentional

infliction of emotional distress, promissory estoppel, and fraud.

        4.86     None of the claims raised in the Kirgan Lawsuit are covered under the Philadelphia

policies.

The Ventress Lawsuit

        4.87     The petition in the Ventress Lawsuit asserts that Ventress participated in a reality

show titled “My 600-lb Life” that was produced, filmed, and directed by Megalomedia and aired

on television.

        4.88     The petition asserts that Ventress appeared in Season 7, Episode 10 of the show,

which first aired in 2019 and continues to air.

        4.89     The petition asserts that Megalomedia promised to pay all charges associated with

Ventress’ medical care and treatment with Dr. Nowzaradan, including any surgeries.

        4.90     The petition asserts that Megalomedia promised to pay for mental health treatment,

which Dr. Nowzaradan recommended for Ventress, but Megalomedia instead provided only one

therapy session, which was only done so it could be filmed and be part of the show.

        4.91     The petition asserts that the effects of Megalomedia’s demands on Plaintiff and

manipulation of Ventress for dramatic purposes took a tremendous psychological toll.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                14
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 15 of 23



        4.92    Ventress asserts causes of action for negligence and gross negligence, intentional

infliction of emotional distress, promissory estoppel, and fraud.

        4.93    None of the claims raised in the Ventress Lawsuit are covered under the

Philadelphia policies.

                                         V.
                           PHILADELPHIA PRIMARY POLICIES

        5.1     Philadelphia issued three successive liability policies (collectively, the “primary

policies”) to the named insured, Megalomedia, Inc., as follows:

        PHPK-1759596, effective December 1, 2017 to December 1, 2018;

        PHPK-191368, effective December 1, 2018 to December 1, 2019; and

        PHPK-2069535, effective December 1, 2019 to December 1, 2020.

        5.2     The only Named Insured on the primary policies found on all three policy periods

is Megalomedia, Inc.

        5.3     The Named Insured Schedule for the second and third policy periods includes

Megalomedia, Inc., Mansfield Films, and others entities that are not parties to any of the underlying

lawsuits at this time.

        5.4     The primary policies contain a Commercial General Liability Coverage Part, which

provides coverage for “bodily injury” and “property damage” in pertinent part:

                SECTION I – COVERAGES

                COVERAGE A BODILY INJURY AND PROPERTY
                DAMAGE LIABILITY

                1. Insuring Agreement

                    a. We will pay those sums that the insured becomes legally obligated to pay
                       as damages because of “bodily injury” or “property damage” to which this
                       insurance applies. We will have the right and duty to defend the insured
                       against any “suit” seeking those damages. However, we will have no duty



COMPLAINT FOR DECLARATORY JUDGMENT                                                                15
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 16 of 23



                      to defend the insured against any “suit” seeking damages for “bodily injury”
                      or “property damage” to which this insurance does not apply…

                                                   ***

                  b. This insurance applies to “bodily injury” and “property damage” only if:

                      (1) The “bodily injury” or “property damage” is caused by an
                          “occurrence” that takes place in the “coverage territory”;

                      (2) The “bodily injury” or “property damage” occurs during the policy
                          period; and

                      (3) Prior to the policy period, no insured listed under Paragraph 1. of
                          Section II – Who Is An Insured and no "employee" authorized by you
                          to give or receive notice of an "occurrence" or claim, knew that the
                          "bodily injury" or "property damage" had occurred, in whole or in part.
                          If such a listed insured or authorized "employee" knew, prior to the
                          policy period, that the "bodily injury" or "property damage" occurred,
                          then any continuation, change or resumption of such "bodily injury" or
                          "property damage" during or after the policy period will be deemed to
                          have been known prior to the policy period.

                                                   ***

               2. Exclusions

               This insurance does not apply to:

               a. Expected or Intended Injury

                  “Bodily injury” or "property damage" expected or intended from the
                  standpoint of the insured.

                                                   ***

The primary policies contain the following pertinent definitions:

               SECTION V – DEFINITIONS

               3. “Bodily injury” means bodily injury, sickness or disease sustained by a person,
               including death resulting from any of these at any time.

                                              ***




COMPLAINT FOR DECLARATORY JUDGMENT                                                              16
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 17 of 23



               13. “Occurrence” means an accident, including continuous or repeated exposure
               to substantially the same general harmful conditions.

                                               ***

The primary policies each contain a General Liability Deluxe Endorsement, which amends the

definition of “bodily injury” above, as follows:

            Section F. Bodily Injury – Mental Anguish

               In SECTION V – DEFINITIONS, Paragraph 3. is changed to read:

               “Bodily Injury”

               a. Means bodily injury, sickness or disease sustained by a person, and includes
                  mental anguish resulting from any of these; and

               b. Except for mental anguish, includes death resulting from the foregoing (Item
                  a. above) at any time.

                                              ***
The primary policies each contain the following pertinent endorsements:

       EXCLUSION – DESIGNATED ONGOING OPERATIONS

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL COVERAGE PART

                                              SCHEDULE

       Description of Designated Ongoing Operation(s):
       Excludes the production of, filming or distribution of pornographic materials.
       Excludes any/all reality shows. Excludes rental/loan of insureds equipment or
       equipment leased by the insured to 3rd party.

       Specified Location (If Applicable):

       (If no entry appears above, information required to complete this endorsement will
       be shown in the Declarations as applicable to this endorsement.)
       The following exclusion is added to paragraph 2. Exclusions of COVERAGE A –
       BODILY INJURY AND PROPERTY DAMAGE LIABILITY (Section I –
       Coverages):

       This insurance does not apply to “bodily injury” or “property damage” arising out



COMPLAINT FOR DECLARATORY JUDGMENT                                                               17
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 18 of 23



       of the ongoing operations described in the Schedule of this endorsement, regardless
       of whether such operations are conducted by you or on your behalf or whether the
       operations are conducted for yourself or for others.

       Unless a location is specified in the Schedule, this exclusion applies regardless of
       where such operations are conducted by you or on your behalf. If a specific “location”
       is designated in the Schedule of this endorsement, this exclusion applies only to the
       described ongoing operations conducted at that “location.”

                                             ***

The primary policies also contain the following pertinent endorsements:

       EXCLUSION – DESIGNATED PROFESSIONAL SERVICES

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL COVERAGE PART

                                             SCHEDULE
           Description Of Professional Services:
           1. Excludes any/all media professional liability
           2.
           3.
         (If no entry appears above, information required to complete this endorsement
         will be shown in the Declarations as applicable to this endorsement.)
       With respect to any professional services shown in the Schedule, the following
       exclusion is added to Paragraph 2., Exclusions of Section I – Coverage A – Bodily
       Injury And Property Damage Liability. . .:
       This insurance does not apply to "bodily injury", "property damage" or "personal
       and advertising injury" due to the rendering of or failure to render any
       professional service.


The primary policies also contain the following pertinent endorsements:

                             EXCLUSION – PERFORMER(S)

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

           This insurance does not apply to “bodily Injury” to any person while
           performing in any exhibition, demonstration, or special event sponsored
           by you.


COMPLAINT FOR DECLARATORY JUDGMENT                                                              18
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 19 of 23



                                              ***

       5.5     The primary policies provide no coverage for Megalomedia for the claims alleged

in the underlying lawsuits.

                                    VI.
                   NO COVERAGE UNDER THE PRIMARY POLICIES

       6.1     Philadelphia incorporates by reference the allegations of the preceding paragraphs.

       6.2     The underlying lawsuits were brought against five entities: Megalomedia, Inc.,

Megalomedia Studios, LLC, Megalomedia, LLC, Mansfield Films, LLC, and DBA Holdings,

LLC.

       6.3     Only Megalomedia, Inc., is a named insured on each of the three primary policies.

Mansfield Films is also a named insured for the second and third primary policies. Megalomedia

Studios, LLC, Megalomedia, LLC, and DBA Holdings, LLC, are not insureds on any of the

policies issued by Philadelphia. As a result, there is no coverage available for Megalomedia

Studios, LLC, Megalomedia, LLC, or DBA Holdings, LLC, under any of the Philadelphia policies.

       6.4     The primary policies provide coverage for “bodily injury” or “property damage”

caused by an “occurrence.” None of the underlying lawsuits allege an accident was the cause of

any of the conduct alleged to have harmed Bolton, Bonner, Krasley, Radanovic, Covey, Fallaw,

Lewis, Perkins, Whaley, Kirgan, or Ventress. Thus, these claims are precluded from coverage.

       6.5     The exclusions of the primary policies preclude coverage for any damage that was

an expected, intended, or foreseeable result of the insured’s conduct. The Bolton, Krasley,

Radanovic, Covey, Lewis, Perkins, Whaley, Kirgan, and Ventress Lawsuits expressly assert

intentional infliction of emotional distress, and the Bonner Lawsuit asserts that Megalomedia

created dramatic tension and manipulated Bonner and his family, which resulted in harm to his

mental health. These claims are precluded from coverage.



COMPLAINT FOR DECLARATORY JUDGMENT                                                             19
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 20 of 23



          6.6    The exclusion based on Designated Professional Services precludes coverage for

any “bodily injury,” “property damage,” or “personal and advertising injury” due to the rendering

of or failure to render any professional service. As a result, any allegations of harm due to a failure

to provide mental health assistance, as alleged in the underlying lawsuits, is precluded from

coverage.

          6.7    The Designated Ongoing Operations Exclusion precludes coverage for allegations

involving conduct complained of that arose from, resulted from, and/or was in direct relation to

the filming and production of “My 600-lb Life.” The exclusion expressly excludes coverage for

“any/all reality shows.” Therefore, no coverage is available for the claims asserted in the Bolton,

Bonner, Krasley, Radanovic, Covey, Lewis, Perkins, Whaley, Kirgan, or Ventress Lawsuits.

          6.8    The exclusion for Performers applies to exclude coverage for “bodily injury” or

“property damage” that occurred while performing in any exhibitions, demonstrations, or special

events for Megalomedia. To the extent the claims raised against the Megalomedia involve the

foregoing actions, there is no coverage for these claims.

          6.9    The promissory estoppel claims alleged by Bolton, Radanovic, Fallaw, Lewis,

Perkins, Whaley, Kirgan, and Ventress do not constitute “bodily injury” or “property damage” as

those terms are defined by the primary policies. Therefore, no coverage is available for these

claims.

          6.10   The fraud claims alleged by Lewis, Perkins, Whaley, Kirgan, and Ventress do not

constitute “bodily injury” or “property damage” as those terms are defined by the primary policies.

Thus, no coverage is available for these claims.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                  20
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 21 of 23



                                       VII.
                         PHILADELPHIA UMBRELLA POLICIES

       7.1     In addition to the the primary policies, Philadelphia issued umbrella policies

(collectively, the “umbrella policies”) to the named insured Megalomedia, Inc. as follows:

       PHUB611489, effective December 1, 2017 to December 1, 2018;

       PHUB656486, effective December 1, 2018 to December 1, 2019; and

       PHUB702969, effective December 1, 2019 to December 1, 2020.

       7.2     The umbrella policies are for the same policy periods and contain the same or

similar insuring agreement and definitions as the primary policies.

       7.3     The umbrella policies provide no coverage for Megalomedia for the claims alleged

in the underlying lawsuits, as they follow form to the primary policies.

       7.4     The umbrella policies contain the following:

               GENERAL LIABILITY FOLLOW FORM ENDORSEMENT

     This endorsement modifies insurance provided under the following:

     COMMERCIAL UMBRELLA LIABILITY INSURANCE POLICY

     This policy is intended to include the Commercial General Liability Coverage Part,
     but only to the extent that coverage is provided for by the Commercial General
     Liability insurance listed in the Schedule of Underlying Insurance. The terms and
     conditions of the "underlying insurance" are made a part of this policy, except with
     respect to:
     1. Any contrary provision contained in this policy; or


     2. Any provision in this policy for which a similar provision is not contained in
     "underlying insurance." With respect to the exceptions stated above, the provisions
     of this policy will apply.

     Any per location or per project aggregate limit of insurance that is extended in the
     applicable “underlying insurance” shown in the Schedule of Underlying Insurance
     will not apply to the coverage provided by this endorsement.

                                               ***



COMPLAINT FOR DECLARATORY JUDGMENT                                                           21
     Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 22 of 23



                                   VIII.
                  NO COVERAGE UNDER THE UMBRELLA POLICIES

       8.1     Philadelphia incorporates by reference the allegations of the preceding paragraphs.

       8.2     The provisions of the primary policies apply to the umbrella policies. As a result,

the same interpretations applied to the primary policies to preclude coverage apply equally to

preclude coverage under the umbrella policies. Thus, there is no coverage for the allegations

contained in the underlying lawsuits under the umbrella policies.

                                          IX.
                            BASIS FOR DECLARATORY RELIEF

       9.1     The petitions in the underlying lawsuits do not allege facts within the scope of

coverage, nor do they assert an occurrence within the policy period. As a result, there is no

coverage under the Philadelphia policies issued to Megalomedia for the claims raised in the

Underlying Lawsuits and similar actions. PIIC has no duty to defend or indemnify Megalomedia.

                                      X.
                       RESERVATION REGARDING AMENDMENT

       10.1    PIIC reserves the right to amend as necessary to add to this action additional claims

that may be made against Megalomedia defendants.

                                             XI.
                                       RELIEF SOUGHT

       11.1    PIIC seeks a declaration that the clear and unambiguous terms of the policy apply

to preclude coverage for all of the allegations in the underlying lawsuits, that PIIC owes no defense

to Megalomedia, and that PIIC owes no indemnity for any liability that may be assessed against

Megalomedia in the Underlying Lawsuits or in any similar actions.




COMPLAINT FOR DECLARATORY JUDGMENT                                                                22
   Case 4:20-cv-01644 Document 1 Filed on 05/11/20 in TXSD Page 23 of 23



                                  Respectfully submitted,

                                  TOLLEFSON BRADLEY MITCHELL & MELENDI, LLP

                                   /s/ Stephen A. Melendi
                                  Stephen A. Melendi – Attorney-in-Charge
                                  State Bar No. 24041468
                                  Southern District Bar No. 38607
                                  stephenm@tbmmlaw.com
                                  Matthew Rigney
                                  State Bar No. 24068636
                                  Southern District Bar No. 2870042
                                  mattr@tbmmlaw.com
                                  2811 McKinney Avenue, Suite 250
                                  Dallas, Texas 75204
                                  Telephone:      214-665-0100
                                  Facsimile:      214-665-0199
                                  ATTORNEYS FOR PLAINTIFF
                                  PHILADELPHIA INDEMNITY INSURANCE
                                  COMPANY




COMPLAINT FOR DECLARATORY JUDGMENT                                          23
